COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  JOSE SLAVADOR HERNANDEZ,                        §               No. 08-21-00023-CV

                        Appellant,                §                 Appeal from the

  v.                                              §                171st District Court

  ARLEON, LLC AND ISSE                            §             of El Paso County, Texas
  INVESTMENT GROUP
  CORPORATION,                                    §              (TC# 2017DCV2709)

                         Appellees.               §

                                                  §

                                            ORDER

       Appellant has filed an Opposed Motion to Dismiss Based on Filing Rule 11 Settlement

Agreement. The Court directs Appellees to file a response, and further directs them to address

how the holdings in Mantas v. Fifth Ct. of Appeals, 925 S.W.2d 656 (Tex. 1996), and cases

applying Mantas, might apply in this situation. A response should be filed within 14 days of the

date of this order, and any reply from Appellant is due 7 days thereafter.

       IT IS SO ORDERED this 18th day of July, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.